UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 3, 2009 PMA Capital Corporation (Exact name of registrant as specified in its charter) Pennsylvania 001-31706 23-2217932 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 380 Sentry Parkway Blue Bell, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (610) 397-5298 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On August 3, 2009, PMA Capital Corporation (the “Registrant”) issued a news release regarding its Second Quarter 2009 results, a copy of which is furnished as Exhibit 99.1 hereto.Additionally, the Registrant’s Second Quarter 2009 Statistical Supplement is furnished as Exhibit 99.2. The information, including Exhibits 99.1 and 99.2 attached hereto, furnished under this Item 2.02 shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section.The information furnished under this Item 2.02 shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as otherwise expressly stated in such filing. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit 99.1 PMA Capital Corporation News Release, dated August 3, 2009 Exhibit 99.2 PMA Capital Corporation Second Quarter 2009 Statistical Supplement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PMA Capital Corporation August 3, 2009 By: /s/ William E. Hitselberger Name: William E. Hitselberger Title: Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Exhibit 99.1 PMA Capital Corporation News Release, dated August 3, 2009 Exhibit 99.2 PMA Capital Corporation Second Quarter 2009 Statistical Supplement
